Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 23, 2017                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  155583 (9)                                                                                                           Justices




  OCTAVIAN FLY,

                Plaintiff,

  v                                                                  SC: 155583
                                                                     AGC: 16-1616; 17-0471
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

               On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of May 5, 2017 is denied because it does not appear that the order was entered
  erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             May 23, 2017
          jam
                                                                                Clerk